                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

BENSHOT, LLC,

                       Plaintiff,

       v.                                                     Case No. 18-C-1716

LUCKY SHOT USA LLC and
2 MONKEY TRADING LLC,

                       Defendants.


      ORDER DENYING PLAINTIFF’S CIVIL L. R. 7(h) MOTION TO COMPEL


       Plaintiff BenShot, LLC filed the present motion (Dkt. No. 29) to compel discovery from

Defendants. Plaintiff states that Defendants have failed to produce documents and information

pursuant to the document requests identified in Plaintiff’s motion.

       A party may request a court order compelling discovery if the opposing party has failed to

produce documents or made evasive or incomplete disclosures—after the moving party makes a

good faith effort to meet and confer with the opposing party for the discovery it seeks. Fed. R. Civ.

P. 37; see also Civil L.R. 37 (E.D. Wis.).

       Defendants assert that Plaintiff did not make an attempt to meet and confer about the present

motion prior to its filing. Dkt. No. 34. A Rule 7(h) motion to compel “must include a certification

that the movant has in good faith conferred or attempted to confer with the person or party failing

to make disclosure or discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37.

While Plaintiff did include a “LR 37.1 Statement” that references a telephone conference with

Defendants’ counsel that occurred on September 30, 2019 (Dkt. No. 30). Plaintiff also cites a
subsequent email sent October 9, 2019, two days before the present motion was filed, which begins:

“I trust getting all the discovery together is coming along smoothly.” Dkt. No. 31-8 at 60. If

Plaintiff’s counsel felt able to convey his impression that discovery was going “smoothly” two days

before filing the present motion, Defendants may have reasonably shared a similar impression at

that time.

       The purpose of the required certification is to make certain that counsel have properly

conferred, leaving no question that failure to comply will result in a motion before the court. It does

not appear that was the posture of counsels’ communications, raising the question as to why a such

a meet and confer was not held after the October 9th communication, and prior to the present

motion. Such an effort may have made the court’s involvement unnecessary. Therefore, Plaintiff’s

motion to compel discovery (Dkt. No. 29) is denied. The parties are directed to make a good faith

attempt to meet and confer prior to renewing a motion to compel discovery. Should a motion to

compel remain necessary, plaintiff may e-file a motion containing the proper certification and in full

compliance with Gen. L.R. 5 and Civil L.R. 37 in both formatting and substance.

       SO ORDERED this 24th day of October, 2019.

                                               s/ James R. Sickel
                                               James R. Sickel, Magistrate Judge
                                               United States District Court




                                                  2
